Citation Nr: 0106798	
Decision Date: 03/07/01    Archive Date: 03/16/01	

DOCKET NO.  98-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation benefits by 
reason of being housebound. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1967 to March 
1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2000 at which time it was remanded 
in order that further development might be accomplished.  The 
case has been returned to the Board for appellate review.  

By rating decision dated in June 2000, service connection for 
post-traumatic stress disorder (PTSD) was denied.  The 
veteran was informed of the determination by communication 
dated that same month.  In the rating decision he was 
informed of the necessary elements to establish service 
connection for PTSD.  A notice of disagreement with respect 
to the denial notification is not of record.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are:  
Schizophrenic reaction, paranoid type, rated as 100 percent 
disabling from July 2, 1974; and dyshidrotic eczema, rated as 
50 percent disabling from October 21, 1996.  The combined 
disability rating is 100 percent.  

2.  It is not shown that the veteran is substantially 
confined to his home or its immediate premises by reason of 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on housebound status have not been met.  38 U.S.C.A. 
§ 1114 (West 1991); 38 C.F.R. § 3.350 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board notes 
that the RO notified the veteran of what evidence was 
necessary for a satisfactory resolution of his claim.  
Thereafter, the RO obtained all VA and private medical 
records and the veteran has been afforded VA examinations, to 
include psychiatric evaluations.  Thus, the RO has complied 
with the duty to assist as mandated by current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§  5102, 5103, 5103A).  

The veteran contends, in essence, that he is substantially 
confined to his dwelling due to his service-connected 
disabilities.  

Regulations provide that special monthly compensation shall 
be awarded where a veteran has a single service-connected 
disability rated at 100 percent and meets one of the 
following criteria:  (1) The veteran has additional 
disability or disabilities independently ratable at 
60 percent or more, separate and distinct from the permanent 
disability rated at 100 percent disabling and involving 
different anatomical segments or bodily systems; or, (2) the 
veteran is permanently housebound by reason of his service-
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as direct 
result of service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.350(i).

The Board finds after thoroughly reviewing the record that 
the weight of the evidence is against the claim for the 
following reasons.

The medical evidence of record includes the report of a VA 
field examination conducted in July 1997.  A personal visit 
was made to the veteran's home and it was reported that the 
veteran was maintaining himself in an adequate style to meet 
his needs.  During an November 1997 VA psychiatric 
examination, the examiner referred to the field examination 
report in that the veteran sometimes initiated and followed 
through with his own management of his funds.  At other 
times, he left such management to his sisters who he reported 
did a certain amount of his shopping for him.  He added they 
were also instrumental in taking him out for rides to buy his 
clothing.  Following a mental status examination, the 
examiner concluded that the veteran suffered from paranoid 
schizophrenia, but he was functioning the best he had in a 
year and was capable of handling his own funds.

A VA dermatological examination performed in October 1997 
showed a rash on a large portion of his body.  Nervous 
manifestations were also noted.

The veteran underwent VA hospitalization from February to 
March 1999 for treatment of an exacerbation of the 
schizophrenia.  At the time of discharge, the veteran was 
described as alert and properly oriented.  He was calm and 
enjoyed his therapy sessions.  He denied homicidal or 
suicidal ideation.  While he complained of some 
hallucinations, there was no evidence of delusions.  He was 
motivated to stay clean and scheduled to come for followup 
visits.  Followup visits were scheduled for him.  Discharge 
activity was "as tolerated."  He was deemed capable of 
handling his own funds.  He was given a regular discharge.  
The diagnoses were alcohol, cocaine, and nicotine dependence 
and a history of chronic paranoid schizophrenia.

Additional medical evidence includes a report of VA 
hospitalization of the veteran for several days in March 2000 
after he was involved in a motor vehicle accident where he 
had struck and killed a bicyclist.  The veteran had resumed 
alcohol consumption.  During hospitalization he presented no 
management problem.  At the time of discharge he had a better 
and brighter affect.  He was alert and properly oriented.  
Also, he was coherent and logical.  Further, he was 
cooperative and calm.  He denied any suicidal or homicidal 
ideation.  He also denied any crying spells or agitated 
moments.  However, he noted that when people talked, it upset 
him somewhat.  He stated that he heard voices, but did not 
seem to be responding to internal stimuli.  Follow-up visits 
were scheduled at a mental health clinic and the orthopedic 
clinic.  He was also given a number of medications.  
Discharge activities were "as tolerated."  He was given a 
regular discharge and was deemed capable of handling his own 
funds.

Additional evidence reflects VA accorded the veteran a 
housebound examination in October 2000.  The claims folder 
was reviewed by the examiner prior to examination.  The 
veteran stated that he lived by himself in a two-bedroom 
house.  He took care of himself and cooked his own meals.  He 
reported that he had monthly visits to his doctor and his 
sister drove him to the visits.  He stated that once a month 
he traveled to an Air Force base grocery store to shop.  He 
also indicated that at other times he got rides to another 
grocery store several blocks down the street.  He ambulated 
with the aid of a cane.  He stated that he saw his sister 
about once a month.  This was primarily to help him run 
errands and pay bills.  He claimed that for most of it he 
just needed her for transportation help.  He was given a 
diagnosis of paranoid schizophrenia.  With regard to the need 
for housebound status, the examiner opined that it appeared 
the veteran had "all of the capabilities of self-care."  
While he had some difficulty with transportation, it was 
added he was able to get rides to and from the grocery store.  
Notation was made that his drinking was likely the cause of 
any temporary impairment that he might have with attending to 
the basic needs of daily life.  

The veteran was hospitalized for several days by VA in 
October 2000 primarily for psychiatric assessment.  Physical 
examination during hospitalization reflected an injured left 
ankle which required him to walk with a cane because of pain 
in the ankle.  He was given an antidepressant to help deal 
with his fear of going to court soon.  At the time of 
discharge he was to follow up with a physician in one week.  
Discharge activities were "as tolerated."

From a review of the evidence of record, the undersigned 
finds that the veteran does not meet the criteria for 
housebound benefits in that he does not have additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 
100 percent service-connected psychiatric disorder and 
involving different anatomical segments or bodily systems.  
Nor is he shown to be permanently housebound by reason of his 
service-connected disabilities.  At the time of the October 
2000 examination for housebound purposes, notation was made 
that the veteran was able to leave his house at least once a 
month to visit his doctor.  Also, he was able to go out 
grocery shopping.  The examiner noted at that time that it 
appeared the veteran had all the capabilities of self-care.  
All of these facts are inconsistent with a finding that the 
veteran is confined to his dwelling or immediate premises.  
Under the circumstances of this case, the Board concludes 
that the criteria for an award of special monthly 
compensation based on housebound status are not met. 


ORDER

Special monthly compensation on account of being housebound 
is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

